     Case 2:18-cr-00104 Document 32 Filed 11/13/18 Page 1 of 2 PageID #: 123



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


UNITED STATES OF AMERICA

v.                                   CRIMINAL ACTION NO. 2:18-00104

DEVIN ALLEN WOLFE


                                   O R D E R


             Upon the defendant’s Motion to Continue Sentencing

Hearing, filed by his counsel, Tim C. Carrico, on November 6,

2018, wherein defendant requests that the sentencing hearing

previously scheduled for October 8, 2018, be continued for the

reasons set forth therein; and the United States, by counsel,

Jennifer Rada Herrald, Assistant United States Attorney, having

no objection as related to the court’s clerk; it is ORDERED that

the motion be, and it hereby is, granted and the sentencing

hearing is continued to 2:30 p.m. on November 19, 2018.



             The Clerk is directed to forward copies of this order

to the defendant, all counsel of record, the United States

Probation Department and the United States Marshal.

                                           DATED:    November 13, 2018
Case 2:18-cr-00104 Document 32 Filed 11/13/18 Page 2 of 2 PageID #: 124
